Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed November 16, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1, 4, and 9 are amended. Claims 3, 5, 6, 10-12, and 18-20 are cancelled.
	Claims 1, 2, 4, 7-9, and 13-17 are pending.
Claim Rejections - 35 USC § 112
The cancellation of Claim 18 addressing 35 U.S.C. 112(d) issues is respectfully acknowledged, and the corresponding rejection of Claim 18 is withdrawn.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed November 16, 2021, the rejections of independent claims 1 and 9 are withdrawn. The rejections of claims 2, 4, 7, 8, and 13-17 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed November 16, 2021, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1, 2, 4, 7-9, and 13-17 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Fitzgerald on November 29, 2021.
The application has been amended as follows: 

Claim 9 (Currently Amended) A touch screen comprising: 
a substrate; 
a first conductive layer, a dielectric layer, and a second conductive layer sequentially arranged on the substrate, wherein the first conductive layer comprises at least one first touch electrode, wherein the first touch electrode comprises a first touch structure and a first wiring connected to the first touch structure, wherein the second conductive layer comprises at least one second touch electrode, and wherein the second touch electrode comprises a second touch structure and a second wiring connected to the second touch structure; 
an adhesive laver for attaching the dielectric laver onto the first conductive laver, wherein the adhesive laver has an opening region therein to expose the first wiring, wherein the first wiring and the second wiring are formed as extending to a bonding region on the substrate, and wherein the dielectric laver in the bonding region has a conductive via to the first wiring; and 
a conductive material comprises a conductive ink.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Chou (20150109245 A1), Bae (20160041647 A1), and Jun (20160103548 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein forming the dielectric layer on the first conductive layer comprises attaching the dielectric layer to the first conductive layer using an adhesive layer, wherein the adhesive layer has an opening region therein to expose the first wiring, and wherein the first wiring and the second wiring are formed as extending to a bonding region on the substrate or a sub-substrate; forming, in the bonding region, a hole in the dielectric layer to expose the first wiring; filling a conductive material in the hole to form a conductive via to the first wiring; and bonding, on the bonding region, an integrated circuit chip to the first wiring and the second wiring, wherein the integrated circuit chip is bonded onto the first wiring through the conductive via, wherein a thickness of the dielectric layer is greater than a thickness of each of the adhesive layer, the first conductive layer, and the second conductive layer, wherein the dielectric layer comprises polyethylene terephthalate, and wherein the conductive material comprises a conductive ink" in combination with all other limitations of the claim.

Claim 9:
	While closest prior art Chou (20150109245 A1) , Bae (20160041647 A1), and Jun (20160103548 A1) teach portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 9, namely "the adhesive laver has an opening region therein to expose the first wiring, wherein the first wiring and the second wiring are formed as extending to a bonding region on the substrate, and wherein the dielectric laver in the bonding region has a conductive via to the first wiring; and an integrated circuit chip bonded to the first wiring and the second wiring, and wherein the integrated circuit chip is bonded onto the first wiring through the conductive via, wherein a thickness of the dielectric laver is greater than a thickness of each of the adhesive laver, the first conductive layer, and the second conductive layer, wherein the dielectric layer comprises polyethylene terephthalate, and wherein a conductive material comprises a conductive ink" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624